DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 2009-157578) in view of Nagi (2014/0083159).

	With respect to claim 1, Goto teaches in Fig. 1 a thermal flow sensor device comprising: a thermal flow sensor (5) configured to output a sensor output signal acquired from a temperature sensor (11b) that measures a temperature of a measurement fluid [0042], the thermal flow sensor (11b) being disposed in a flow channel (4) through which the measurement fluid circulates [0041]; a valve opening-flow rate characteristic information storing portion (22)  openings (i.e. open or closed being at least two predefined valve opening) to a controlling device (15) that controls the valve (12) when a correction coefficient (Rh) is calculated and set [0096-0100] and [0104]; and an output signal acquiring portion (s1-10) configured to acquire two flow rate output values of the flow rate deriving portion (21) when each of the at least two predefined valve openings (i.e. for example open or closed) in accordance with the opening degree instruction signal (i.e. valve drive signal) is achieved (i.e. sent back to 21 to verify and determine the accuracy of the opening and closing of the valve according to the sent signal).
	Goto remains silent regarding multiplying a flow rate output value of the flow rate deriving portion by a correction coefficient; and a correction coefficient calculating portion configured to calculate a magnification between the two flow rate output values acquired by the output signal acquiring portion, acquire a magnification between two flow rates corresponding to 
	Nagi teaches multiplying a flow rate output value of the flow rate deriving portion by a correction coefficient [0025]; and a correction coefficient calculating portion (6/10) configured to calculate a magnification between the two flow rate output values (Fig. 11) acquired by an output signal acquiring portion (i.e. output flow), acquire a magnification between two flow rates (flowdt, Fig. 9) corresponding to the at least two predefined valve openings (as determined by valve control part, 41) acquired from information in a storing portion (i.e. a storing portion of 41), calculate a ratio of the magnification (as seen in Fig. 9) between the two flow rates to a magnification between the two flow rate output values as the correction coefficient (Fig. 9), and set the calculated correction coefficient (k) in the flow rate correcting portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Goto to include the calibration control logic of Nagi as such control logic provides a measured value of a flow sensor to be calibrated with high accuracy [0042], thereby improving the accuracy of Goto.
	The method steps of claim 4 are performed during the operation of rejected claim 1.

	With respect to claims 2 and 4, Goto as modified by Nagi teaches the thermal flow sensor, wherein the valve opening-flow rate characteristic information storing portion (23 as modified to include the control logic of Nagi) stores the magnification between the two flow 

	With respect to claims 3 and 6, Goto as modified by Nagi teaches the thermal flow sensor, further comprising: an execution managing portion configured to perform control and management [0077] of Goto so as to perform calculating and setting processing of the correction coefficient (k as modified by Nagi) at one or more predefined timings [0079] of Goto; a history information presenting portion configured to present history information (as stored in the RAM 23 of Goto as modified by Nagi) of the correction coefficient (k) from past to present calculated by the correction coefficient calculating portion (as taught by Nagi, portion 6/10); and an alarm outputting portion (29, [0075] of Goto) configured to output an alarm (detected values) when a deviation degree of the correction coefficient (k) calculated by the correction coefficient calculating portion (6/10 of Nagi) from a normal value is equal to or more than a specified amount (requiring a calculated update of k).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853